Title: To James Madison from George W. Erving, 26 June 1803 (Abstract)
From: Erving, George W.
To: Madison, James


26 June 1803, London. No. 20. Loses no time in forwarding a copy of “a decree issued by the French government on the 20th instant,” which he has “just received from Paris.”
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 1 p.; docketed by Wagner as received 29 Aug.



   
   The enclosure was a copy of Napoleon’s 1 Messidor an XI (20 June 1803) decree forbidding the importation of goods into France from Great Britain or its colonies under penalty of confiscation and requiring neutral ships to carry certificates issued by French officials at ports of embarkation (3 pp.; in French; docketed by Wagner).



   
   A full transcription of this document has been added to the digital edition.

